United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Brooklyn, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-110
Issued: April 3, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
In an application postmarked October 13, 2014, appellant filed a timely appeal of an
April 15, 2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).1
The last merit decision of record was a February 14, 2013 OWCP decision. As more than 180
days has elapsed between the issuance of the last merit decision and the filing of this appeal on
October 13, 2014, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board lacks jurisdiction to review the merits of this claim.3
1

The Board notes that appellant submitted evidence with his appeal to the Board. The Board cannot consider this
evidence as its review of the case is limited to the evidence that was before OWCP at the time of its final decision.
20 C.F.R. § 501.2(c)(1); P.W., Docket No. 12-1262 (issued December 5, 2012).
2
3

5 U.S.C. §§ 8101-8193.

Under the Board’s Rules of Procedure an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Board. One hundred and eighty days from
April 15, 2014, the date of OWCP’s decision, was Sunday, October 12, 2014. As Monday, October 13, 2014 was a
federal holiday, the next business day was Tuesday, October 14, 2014. Since using October 20, 2014, the date the
appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the postmark is
considered the date of filling. The date of the U.S. Postal Service postmark is October 13, 2014, rendering the
appeal timely filed. See 20 C.F.R. § 501.3(f)(1).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.
On appeal he asserts that the evidence of record establishes his claim that he was exposed
to toxic vapors at work on September 14, 2011.
FACTUAL HISTORY
On March 13, 2012 appellant, then a former consumer safety inspector, filed an
occupational disease claim alleging that he had developed a pulmonary condition and other
allergic responses due to exposure to chlorine gas while working at MB Consulting in South
Fallsburg, New York. He stated that he first became aware of the illness on September 14, 2011
and its relationship to his employment on March 6, 2012. The employing establishment reported
that appellant had been removed on November 21, 2011. By letter dated April 4, 2012, OWCP
informed appellant of the evidence needed to support his claim. He was asked to complete a
questionnaire describing the claimed exposure and to provide medical evidence that included a
physician’s reasoned explanation regarding whether the claimed exposure caused a diagnosed
condition. An unsigned, undated statement, received by OWCP on April 16, 2012, indicated that
on September 14, 2011 appellant was not working in an area where he would be exposed to
chlorine.
In support of his claim, appellant submitted a number of reports from a Veterans
Administration clinic. A February 9, 2012 chest x-ray demonstrated an opacity in the left lung
base. A February 23, 2012 computerized tomography (CT) scan of the thorax demonstrated
scattered tiny right lung modules. A March 1, 2012 thyroid ultrasound demonstrated a thyroid
nodule. A March 5, 2012 electrocardiogram was abnormal, showing a possible anterior infarct.
On February 9, 2012 Dr. Regina Sexton, an osteopath, noted a seven-month history of a
cough that appellant felt was due to toxin exposure at work. She performed a physical
examination and recommended consultation with specialists in pulmonary disorders and
otolaryngology. Dr. Barry P. Pariser, a Board-certified otolaryngologist, reported that appellant
had been a chicken inspector but left his job in November 2011. He noted a complaint of low
midneck pain and productive cough. Dr. Pariser provided examination findings and diagnosed
thyroiditis, asthma, pulmonary disease, and a possible allergy to birds. On March 1, 2012
Dr. German Chu-Aquino saw appellant for evaluation of a small back lipoma. On March 1,
2012 Dr. Vijaya L. Dasari, Board-certified in family medicine, noted a history of exposure to
chlorine and vinegar in a chicken slaughter house and that appellant was seen for evaluation of
cough, sore throat, and for preventive care. He diagnosed chronic obstructive pulmonary disease
(COPD), chronic cough, asthma, a cyst on the right lower back, and sleep apnea. Medications
were prescribed. On March 5, 2012 Dr. Mukhtar I. Khan, Board-certified in internal medicine
and endocrinology, noted that appellant was seen for neck and back pain and elevated blood
pressure. Following physical examination, he referred appellant to urgent care. Dr. Samir G.
Patel saw appellant in the emergency department for evaluation of elevated blood pressure.
Uncontrolled hypertension was diagnosed, and appellant was prescribed medication and referred
to cardiology for consultation. In a pulmonary consultation dated March 6, 2012, Dr. Akhaya K.
Das, a Board-certified internist, reported a history that appellant was exposed to chlorine in early
September 2011. Following physical examination, he diagnosed bronchial asthma. Dr. Vikas
2

Jindal, Board-certified in internal medicine and cardiovascular disease, saw appellant in
cardiology consultation on March 6, 2012. He noted the abnormal electrocardiogram findings
and indicated that appellant needed further testing for risk stratification.
In a May 7, 2012 decision, OWCP denied the claim. It found that appellant had not
demonstrated that the injury occurred as alleged, noting that he had not provided an explanation
of how he inhaled chlorine gas at work. OWCP further noted that the medical evidence did not
contain an opinion that a diagnosed condition was causally related to exposure to chemicals at
work.
On June 4, 2012 appellant requested reconsideration. He submitted an April 4, 2012
letter in which Dr. Dasari indicated that due to illness, appellant could not work until seen by a
pulmonary specialist. On an OWCP questionnaire, signed by appellant on May 10, 2012,
appellant stated that in conversations with an Office of Safety and Health Administration
(OSHA) representative, seven other people who worked in that area were identified. He stated
that it appeared that the date of exposure was September 6, 2011, and he stated that he only
inhaled gas on one occasion. Appellant indicated that he would be providing medical records
dating to the date of exposure, and the OSHA report was not yet available. In a May 29, 2012
statement, he stated that, most probably, he inhaled the toxic fumes while at a picnic table where
he frequently took a break. Appellant indicated that he would forward the OSHA report and
medical records as they became available.
On June 27, 2012 Dr. Jennifer C. Kennedy, a supervisory public health veterinarian at the
employing establishment, advised that she had reviewed appellant’s case, noted that appellant
was listed as being on annual leave from August 28 to September 10, 2011, and that he was
assigned to MB Consulting starting the week of September 11, 2011. She also stated that
coworkers told her that appellant did not take breaks at the picnic table, and the tables were
outside, in the open air, and not near a source of chlorinated water. Dr. Kennedy further
indicated that the chlorine water used at the plant was at the level of chlorine found in the town
water supply, and if there had been a chlorine leak, she would have been informed. On June 28,
2012 Samilya Zurawski, case management specialist at the employing establishment, reiterated
Dr. Kennedy’s conclusions.
In a merit decision dated September 21, 2012, OWCP denied modification of the May 7,
2012 decision. It noted that the factual aspect of appellant’s claim remained in doubt, and that he
had submitted no corroborative evidence regarding the claimed exposure.
On December 4, 2012 appellant again requested reconsideration. He forwarded an e-mail
he sent to Ms. Zurawski on September 27, 2012, indicating that the date of claimed exposure was
September 14, 2011. Appellant stated that on that day he was working as a line inspector, and
that he took his break at a picnic table next to the poultry receiving/crate wash area. He
indicated that he now believed that the toxic agent involved was not chlorine gas but anhydrous
ammonia vapors from chicken urine, noting that dirty, unwashed chicken crates were stacked
high and close together near the picnic area. Appellant stated that a coworker died due to
chemical exposure that day, and that appellant has been awarded social security disability. On
December 18, 2012 appellant indicated that he could take a break anywhere and could wander
around for half an hour while working at MB Consulting.

3

May 2, 2012 pulmonary function tests demonstrated moderate obstructive lung disorder.
Appellant was hospitalized for the period June 2 to 11, 2012. While hospitalized, he was seen by
Dr. Michael Mirzoyan, Board-certified in internal medicine and pulmonary disease, who noted
the reported history of claimed chlorine exposure and the results of the pulmonary function tests.
Dr. Mirzoyan diagnosed moderate COPD and recommended otolaryngology evaluation and a
repeat chest x-ray. On June 6, 2012 Dr. Chirag R. Patel, a resident physician in otolaryngology,
noted appellant’s history of obstructive sleep apnea, throat irritation, pain with breathing, and
chronic cough. Following physical examination, he diagnosed chronic cough of unclear etiology
and throat irritation likely secondary to chronic cough. An August 3, 2012 chest x-ray was
reported as unchanged. On September 4, 2012 Dr. Alan H. Wolff, Board-certified in internal
medicine, allergy, and immunology, noted the history of chronic cough and COPD and
appellant’s report that the cough started while working in a poultry packaging plant where he
believed he was exposed to chlorine used to clean cages on September 6, 2011. Dr. Wolff
opined that appellant had a possible reactive airways dysfunction syndrome but his history of
exposure was not as strong as he would have expected. On September 27, 2012 Dr. Walter D.
Strauss, Board-certified in internal medicine and pulmonary disease, noted that appellant felt that
he was the victim of an industrial accident where he was exposed to chlorine and anhydrous
ammonia. He diagnosed COPD and questionable asthma.
In a merit decision dated February 14, 2013, OWCP denied modification of the prior
decisions. It found that appellant had not demonstrated that the injury occurred as alleged,
noting that he had not provided an explanation of how he inhaled chlorine gas or other chemicals
at work. OWCP further noted that the medical evidence did not contain an opinion that a
diagnosed condition was causally related to exposure to chemicals at work.
On February 25, 2014 appellant again requested reconsideration. He claimed exposure to
toxic fumes on September 14, 2011, stating that he talked with a coworker in the rear of a poorly
ventilated bay and believed that at that time he was exposed to ammonia fumes. Appellant
submitted a list of medical records from January 1, 2013 to present; copies of selected pages
from medical records including CT scans of the chest dated February 13 and August 15, 2013; a
November 20, 2013 pulmonary function study that demonstrated moderate obstructive lung
disorder; and a December 26, 2013 skeletal bone survey for multiple myeloma workup. On
November 8, 2013 Dr. George Protopapas, a Board-certified internist, noted appellant’s
complaint of throat irritation. He recommended medication and endoscopy. On November 25,
2013 Dr. Wilbur Wong, Board-certified in family medicine, noted a complaint of chronic throat
pain which appellant indicated had been ongoing since an episode of ammonia exposure. He
recommended otolaryngology consult.
On January 8, 2014 Dr. Nishant P. Reddy, an
otolaryngology resident, noted appellant’s belief that he inhaled a toxic level of ammonia at
work on September 14, 2011 that burned a hole in his soft palate. Physical examination
demonstrated no evidence of soft palate erosions or hole.
In a nonmerit decision dated April 15, 2014, OWCP denied appellant’s reconsideration
request on the grounds that his request was untimely filed and that he failed to present clear
evidence of error on the part of OWCP.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA. It will not review a decision denying or terminating a
4

benefit unless the application for review is filed within one year of the date of that decision.4
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that its final merit decision was in error.5 Its
regulations state that OWCP will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation set forth under section 10.607 of its regulations, if the claimant’s
application for review shows “clear evidence of error” on the part of OWCP.6 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.7
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP. The evidence must be positive, precise, and explicit and must
manifest on its face that OWCP committed an error. Evidence that does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to shift the weight
of the evidence in favor of the claimant and raise a substantial question as to the correctness of
OWCP’s decision.8
OWCP procedures note that the term “clear evidence of error” is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.9 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.10
ANALYSIS
The only decision before the Board is the April 15, 2014 decision in which OWCP denied
appellant’s request for reconsideration on the grounds that the request was untimely filed and
failed to demonstrate clear evidence of error. Appellant requested reconsideration with OWCP
on February 25, 2014. The Board finds that as more than one year lapsed between the most

4

20 C.F.R. § 10.607(b) (2011); see Gladys Mercado, 52 ECAB 255 (2001).

5

Cresenciano Martinez, 51 ECAB 322 (2000).

6

20 C.F.R. § 10.607 (2011).

7

See Alberta Dukes, 56 ECAB 247 (2005).

8

Robert G. Burns, 57 ECAB 657 (2006).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (October 2011);
James R. Mirra, 56 ECAB 738 (2005).
10

Nancy Marcano, 50 ECAB 110 (1998).

5

recent merit decision, dated February 14, 2013, and appellant’s request for reconsideration, dated
February 25, 2014, the request for reconsideration was untimely.11
The Board also finds that appellant failed to establish clear evidence of error. Appellant
did not submit the type of positive, precise, and explicit evidence which manifests on its face that
OWCP committed error.
In support of his reconsideration request, appellant submitted a list of medical records,
CT scan reports, and a November 20, 2013 pulmonary function study that demonstrated
moderate obstructive lung disease. He also submitted medical reports from Dr. Protopapas,
Dr. Wong, and Dr. Reddy. While Dr. Wong and Dr. Reddy noted appellant’s belief that toxic
chemical exposure at work caused a throat condition and/or chronic cough, they did not indicate
that any diagnosed condition was caused by claimed exposure. Therefore, the evidence
submitted with appellant’s February 25, 2014 reconsideration request would not tend to show
that OWCP erred in issuing its February 14, 2013 merit decision.
The term clear evidence of error is intended to represent a difficult standard, and the
argument provided here is not the type of positive, precise, and explicit evidence which
manifested on its face that OWCP committed an error.12 As the evidence and argument
submitted are of insufficient probative value to shift the weight in favor of appellant and raise a
substantial question as to the correctness of the February 14, 2013 OWCP decision, appellant has
not established that OWCP committed error by its April 15, 2014 decision.13 The Board
therefore finds that OWCP performed a limited review of the argument and evidence submitted
by appellant with the February 25, 2014 reconsideration request to ascertain whether it
demonstrated clear evidence of error in the February 14, 2013 decision, correctly determined that
it did not, and thus denied appellant’s untimely request for a merit reconsideration on that
basis.14
CONCLUSION
The Board finds that appellant’s request for reconsideration was untimely filed and that
he failed to establish clear evidence of error. OWCP, therefore, properly denied a merit review
of his claim.

11

20 C.F.R. § 10.607(a) (an application for review must be received by OWCP within one year of the date of the
its decision for which review is sought).
12

Supra note 8.

13

Supra note 10.

14

20 C.F.R. § 10.607(b); see D.G., 59 ECAB 455 (2008).

6

ORDER
IT IS HEREBY ORDERED THAT the April 15, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 3, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

